                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


ROSALIND A. CLAYTON,                            )
                                                )
            Plaintiff,                          )
                                                )
      vs.                                       )          Case No. 4:18-cv-01039-JAR
                                                )
MEGAN J. BRENNAN, et al.,                       )
                                                )
            Defendants.                         )
                                                )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Leave to File Third Amended

Complaint (Doc. 34), and Motion for Leave to File Permissive Joinder (Doc. 38).

       Plaintiff filed suit on June 25, 2018, submitting a nineteen-page complaint with 74

paragraphs of factual allegations. (Doc. 1.) Two days later, Plaintiff sought leave to file an

amended complaint. (Doc. 5.) That motion was granted (Doc. 9), and Plaintiff filed an amended

complaint stretching twenty-three pages with 79 paragraphs of factual support (Doc. 10). On

January 24, 2019, Plaintiff moved for leave to supplement her complaint. (Doc. 17.) The Court

ordered her to file a motion for leave to file a second amended complaint with the proposed

second amended complaint attached. (Doc. 21.) Plaintiff filed her motion for leave to file a

second amended complaint on April 8, 2019. (Doc. 31.) It was forty-seven pages long and

asserted 142 paragraphs of factual allegations. (Id.) On April 12, 2019, the Court granted

Plaintiff’s motion but directed her to file a new proposed second amended complaint “that sets

out each separate legal claim she intends to raise, with a concise statement of supporting facts

relevant to that claim.” (Doc. 33 at 1.)
        The apparent product of that Order is this Motion for Leave to File Third Amended

Complaint. (Doc. 34.) Her proposed third amended complaint has been trimmed to thirty-one

pages and 141 paragraphs of facts. (Doc. 34-1.) It does not clearly or concisely set out separate

legal claims nor does it organize the factual allegations under the claim each fact supports. For

this reason, the Court will deny the motion and direct her one final time to file a new second

amended aomplaint that complies with the Court’s April 8 Order:

        She is directed to attach a new proposed amended complaint that sets out each
        separate legal claim she intends to raise, with a concise statement of supporting
        facts relevant to that claim. See Fed. R. Civ. P. 8(a)(2) (directing Plaintiffs to
        submit "a short and plain statement of the claim showing that the pleader is
        entitled to relief'). Plaintiff is cautioned that the filing of this amended complaint
        completely replaces the original and amended complaints and that claims that are
        not re-alleged are deemed abandoned. See e.g., In re Wireless Telephone Federal
        Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005).

((Doc. 33 at 1-2.)

        The Court will deny Plaintiff’s Motion for Leave to File Permissive Joinder. (Doc. 38.)

The scope of a civil action and the determination of joinder is “a matter for the discretion of the

district court.” Mosley v. Gen. Motors Corp., 497 F.2d 1330, 1332 (8th Cir. 1974). Here,

Plaintiff seeks to add a new party and new claims sixteen months after she first filed suit and

despite having filed no fewer than four versions of her complaint in this case. To permit the

joinder—which, by definition, is not necessary to the prosecution of her claims—would be

unduly prejudicial to the proposed new defendants and would only serve to further delay this

case.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File Third Amended

Complaint (Doc. 34), is DENIED
        IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Permissive

Joinder (Doc. 38), is DENIED.

        IT IS FINALLY ORDERED that Plaintiff SHALL FILE a short, concise complaint,

that:

           1. Identifies each specific legal claim she is asserting;

           2. Identifies the party or parties against whom each specific legal claim is
              asserted; and

           3. Lists under each specific legal claim only those facts which are necessary
              to that claim.

Plaintiff’s complaint SHALL BE LIMITED to the current named Defendants:

           A. Megan J. Brennan, Postmaster General, United States Postal Service; and

           B. American Postal Worker Union AFL-CIO.

If Plaintiff fails to comply with the Court’s instructions regarding her new amended complaint, it

will dismiss her suit without prejudice.




Dated this 7th day of October, 2019.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
